Mr. Chief Justice Wallace,
speaking for the Court, said:
The majority of the Court are of the opinion that the following finding': “Eighth. Neither of the defendants had actual knowledge that the land was advertised for sale to satisfy delinquent taxes of 1874, nor that the same had been sold on the 22d day of February, 1875, to satisfy said taxes; that the defendant Ann Campbell made payment to the county treasurer, Moses Stinchfield, on the 19th day of July, 1875, of the sum of money required to redeem the said land sold by the said sheriff to the plaintiff on the 22d day of February, 1875; that such payment was made to said treasurer, at his office, on said day, by Mrs. Ann Campbell, for the express purpose of redeeming the said land belonging to her ward, the defendant John Campbell; that the said county treasurer was there, and in person received the money so paid by Ann Canrpbell, and gave her a receipt therefor, setting forth the amount: ¡Received from Ann Campbell twenty-one and thirty-nine one-hundredths dollars, redemption of east half of the northeast quarter of section one, township fifteen north, . range two west, eighty *301acres land, sold by sheriff for taxes. Moses Stinclifield, Treasurer Colusa County”—dated at "Colusa, July 19, 1875”—is the finding of a redemption within the intent of the statute. The filing of the receipt with the recorder, and the entry by him upon the record, although directed by the Code, is not part of the redemption proper.
The redemption is effected by the payment of the money, and the taking of the receipt. It then becomes the duty of the treasurer to report the receipt of the money. In this instance the required report would have shown that Mr. Cooper was the owner of that much money in his hands. The redemption actually effected rvould, of course, defeat the déed. The deed is only prima facie evidence that no redemption was made. The defendant was at liberty to prove the fact of redemption to defeat the deed, though the deed was valid on its face and in the absence of such countervailing proof.
The result is that the judgment and order denying a new trial must be reversed, and the cause remanded.
But we do not direct judgment to be entered for the defendant. It may be that upon a new trial a different case will be made out.